IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                              December 14, 2007
                               No. 06-41582
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

BERNARDO FLORENTINO SANCHEZ

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                        USDC No. 5:06-CR-720-ALL


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
     The attorney appointed to represent Bernardo Florentino Sanchez has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Sanchez has filed a response. Our independent
review of the record, counsel’s brief, and Sanchez’s response discloses no
nonfrivolous issue for appeal.   Accordingly, counsel’s motion for leave to




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-41582

withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2